Citation Nr: 1401926	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-38 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the right knee, to include as secondary to the service-connected degenerative disc disease of the lumbosacral spine, with spondylosis and osteoarthritic changes.

2.  Entitlement to service connection for degenerative arthritis of the left knee, to include as secondary to the service-connected degenerative disc disease of the lumbosacral spine, with spondylosis and osteoarthritic changes.

3.  Entitlement to an increased evaluation for degenerative disc disease of the lumbosacral spine, with spondylosis and osteoarthritic changes, currently evaluated as 40 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

This appeal arose before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA), Regional Office (RO) that, in part, denied service connection for degenerative arthritis of both knees and entitlement to TDIU.  This decision also denied entitlement to an increased evaluation for the service-connected degenerative disc disease (DDD) of the lumbar spine.  In October 2011 these claims were remanded by the RO for additional development.  

In February 2012, the Veteran and his spouse testified before the undersigned at a hearing conducted at the RO.  A transcript of this hearing has been included in the claims folder.

In April 2012, these issues were again remanded by the Board for additional evidentiary development.  The case is again before the Board for further appellate consideration.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for right foot pes planus, diabetes and hypertension (to include as secondary to the low back disorder and/or the medication taken for its treatment), hepatitis, and hemorrhoids have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for degenerative arthritis of both knees and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbosacral spine, with spondylosis and osteoarthritic changes is manifested by forward flexion of 50 degrees, with combined range of motion of 120 degrees, with no additional loss of motion after repeated motion, and without objective evidence of pain on motion, but with less movement than normal, weakened movement and incoordination, no neurological abnormalities, normal musculature without atrophy, no physician- prescribed periods of bed rest, and no ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for the service-connected degenerative disc disease of the lumbosacral spine, with spondylosis and osteoarthritic changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 3.159, 3.321, 4.10, 4.40, 4.45, 4.59 4.71a, Diagnostic Code 5243 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall considerations

This case was remanded by the Board in May 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The purpose of the April 2012 remand was to obtain private and VA treatment records and to conduct an examination of the Veteran's low back disorder.  The requested records were obtained and a VA examination was completed in May 2012.  The Board finds that there has been substantial compliance with the remand instructions and that adjudication of the Veteran's low back claim may proceed.

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in June and August 2006, June 2008 and April 2012.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in August 2006, April 2007, November 2008, and May 2012.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Applicable laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The Veteran's degenerative disc disease of the lumbosacral spine, with spondylosis and osteoarthritic changes has been assigned a 40 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  The Veteran contends that his functional impairment is greater than contemplated by the assigned rating and that a higher rating is warranted throughout the appeal period.

As relevant to the lumbar spine, under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.


Factual background and analysis

The Veteran has testified that his chronic back pain is not improving.  He indicated that he regularly takes morphine in an attempt to control his pain.  He stated that he cannot stand for more than 10 minutes and cannot sit through a two hour movie.  He testified that there is nothing more that can be done to treat the back.  

The relevant records include the report of a VA examination conducted in August 2006.  The examiner noted that the Veteran did not appear to be in any acute distress, although he described constant pain that would flare to 10 out of 10 (with 10 being the worst pain).  Flare-ups would be worse with walking, lifting, and/or standing.  He indicated that he had been prescribed morphine, which only took the edge off the pain; it never went completely away.  His gait was noted to be slow and he occasionally used a cane.  He was able to do all activities of daily living.  The objective examination noted that his spine was normal in configuration.  He had pain at the spinous and paraspinous regions, specifically in the lumbosacral area.  He had painful, limited motion.  Forward flexion was to 60 degrees (with pain at 50 degrees); extension was to 20 degrees; bilateral lateral flexion was to 25 degrees; and bilateral rotation was to 25 degrees.  It was noted that his body habitus (he was noted to obese) also interfered with range of motion.  He displayed lack of endurance on repetitive movement, he grimaced with movement, and had spasms and tenderness.  His musculature was noted be normal, without atrophy.  The examiner also noted that the Veteran had weakness and fatigability with repeated movement.  Ankylosis was not present.  

VA afforded the Veteran another examination in April 2007.  The Veteran described experiencing constant low back pain.  He had a very slight convex curvature of the spine.  Forward flexion was to 80 degrees on the first attempt, to 50 degrees on the second and to 70 degrees on the third attempt.  He groaned and breathed deeply on this movement, stating that this caused him pain.  Side bending was to 25 degrees bilaterally.  Rotation was to 30 degrees on the right and to 10 degrees on the left.  Extension was to 20 degrees.  He was tender at the lumbosacral junction midline and had spasms in the lumbar area.  The diagnoses were chronic lumbar sprain, DDD and spondylosis.  The examiner stated that the Veteran did show some additional limitation with pain, fatigue, weakness, and lack of endurance following repetitive movement.

VA re-examined the Veteran in November 2008, at which time he referred to symptoms on standing, sitting or walking for prolonged periods (he indicated that he could not stand long enough to help his wife do the dishes).  He was noted be very obese (at 6 feet, he weighed over 340 pounds).  He displayed 80 degrees of forward flexion; extension of 30 degrees; bilateral lateral flexion of 25 degrees; and bilateral rotation of 30 degrees.  All motions caused pain at the extremes of movement, but there was no radiation noted.  He had no further limitation of motion following repetitive movement.  He did have slight tenderness over the mid-lumbar spine.  The back had a normal configuration with normal lordosis.  The neurological examination was within normal limits, although straight leg raises were positive at 30 degrees on the left and at 45 degrees on the right.  His ability to walk was not impaired but he did occasionally use a back brace and a cane.  There was no objective evidence of painful motion or tenderness; there was also no suggestion of spasms or weakness.  No incapacitating episodes were noted.

The Veteran was again examined by VA in May 2012.  The diagnoses were sprain, spondylosis, and lumbar radiculopathy.  He referred to the occurrence of flare-ups.  Forward flexion was to 50 degrees, without objective evidence of painful motion (normal: 90 degrees); extension was to 30 degrees, without pain (normal: 30 degrees); right lateral flexion was to 5 degrees and to 15 degrees on the left, without pain (normal: 30 degrees); and bilateral rotation was to 10 degrees, without pain.  He could do three repetitions without decrease in range of motion.  He clearly had less movement than normal, as well as weakened movement and incoordination.  There was no localized tenderness.  Muscle strength was normal and without atrophy.  Deep tendon reflexes and the sensory examination were normal and straight leg raises were negative.  He did have mild right radiculopathy.  There were no neurological abnormalities (bowel and bladder were normal).  He claimed to have incapacitating episodes lasting at least 2 weeks but less than 4 weeks over the past 12 months.  He regularly used a back brace.  

VA outpatient treatment records developed between 2008 and 2013 have shown his continuing treatment, primarily with morphine, for his low back disorder.  These records do not demonstrate that he was prescribed bed rest by any of his physicians.

After a careful review of the evidence of record, it is found that an evaluation in excess of 40 percent at any time during the appellate period is not warranted for the service-connected degenerative disc disease of the lumbosacral spine, with spondylosis and osteoarthritic changes.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent evaluation requires the presence of unfavorable ankylosis of the entire thoracolumbar spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Dorland's Illustrated Medical Dictionary, 27th Ed. page 91 (1988).  The evidence simply does not demonstrate that the Veteran's low back disorder has rendered the thoracolumbar spine immobile.  In fact, during the appellate period, his range of motion has ranged between 50 and 80 degrees for forward flexion.  Therefore, a 50 percent evaluation cannot be awarded under the general rating criteria.

A 60 percent evaluation could be awarded for intervertebral disc syndrome if there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.   As noted above, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician. While the Veteran has alleged that he has incapacitating episodes lasting at least 2 weeks but less than 4 weeks over the past 12 months, the objective evidence of record does not include any indication that he has been prescribed bed rest by his treating physicians.

Based on the above, it cannot be found that an evaluation in excess of 40 percent during the appellate period is justified.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular consideration

The Board has also considered the potential application of various other provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and is therefore found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary of Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left scrotal mass is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture, such as frequent periods of hospitalization (in fact, the Veteran has never been hospitalized for his back disorder).  The 40 percent evaluation assigned already contemplates that the Veteran does have some degree of  occupational impairment resulting from the back disability.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation for the service-connected degenerative disc disease of the lumbosacral spine, with spondylosis and osteoarthritic changes, currently evaluated as 40 percent disabling, is denied.


REMAND

The Board finds that further development is needed before a final decision can be made as to the claims for service connection for bilateral knee disorders and for TDIU.  While the additional delay is regrettable, it is deemed necessary in order to afford the Veteran a full and fair review of his claims.

In regard to the claims for service connection for bilateral knee osteoarthritis, the Board has determined that the examinations are not adequate as to the question of whether his current disorders of the knee are related either to his service or to other service-connected disorders.  In regard to the right knee, the examiners have not fully discussed the relevance of the references in the service treatment records to right knee complaints made in July and November 1973, as well as references to various injuries to the right thigh.  No opinion has been made as to whether these complaints resulted in the development of his current right knee disorder.

As to both knees, the Veteran has stated that, because of his back disability, he has had to lift with his knees, thus causing deterioration in his knee disorders.  Despite this assertion, no examiner has rendered an opinion as to whether the service-connected back disorder has aggravated the knee disorders.

The Veteran has also claimed entitlement to TDIU.  Since this claim was last denied, the Veteran has received service connection for a depressive disorder, not otherwise specified, as secondary to his service-connected back disability.  This has been assigned a 30 percent disability evaluation.  The Veteran must be provided an examination that takes all of his service-connected disabilities into consideration (to include the recently service-connected depressive disorder and any of the referred service-connected disorders that may be service-connected subsequent to this remand) and which then renders an informed opinion as to the effect that his service-connected disabilities have upon his employability.

Additionally, the Veteran's Virtual VA paperless claims folder contains treatment records, dating to March 2013, which do not appear to have been considered by the RO, that is, there is no supplemental statement of the case (SSOC) addressing these records.  Moreover, the Veteran's representative attached several articles to the Informal Hearing Presentation dated October 10, 2013.  Again, there is no indication that these articles have been taken into consideration.  Since RO consideration of this evidence was not waived, it must be considered and addressed in any subsequent SSOC.  38 C.F.R. § 19.31 (2013).

While the case is in remand status, it should be ascertained whether there are any additional VA or non-VA treatment records that should be obtained prior to a final decision of his claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all VA and non-VA health care providers from whom he sought treatment since March 2013.  All efforts to obtain these records must be noted in the claims file and the Veteran and his representative must be provided notice of any records that VA was unable to obtain.  This notice must (a) identify the records VA was unable to obtain; (b) explain the efforts VA made to obtain the records; (c) describe any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain: and (d) notifies the Veteran that it is ultimately his responsibility to provide the evidence.

2.  Afford the Veteran a complete VA orthopedic examination of his knees.  The examiner must be provided a copy of this remand.  The examiner must review the entire claims file, to include the Virtual VA paperless claims folder and any records obtained in conjunction with this remand; this review must be documented in the examination report.  Following this review, the examiner must render opinions as to whether the Veteran's diagnosed knee disabilities are related either to service or to his service-connected back disorder.  

Specifically, as to the right knee, the examiner must state whether any current disorder is related to the complaints made in service about the right knee made in July and November 1973, or to any muscle or other injuries to the right thigh.  As to both knees, the examiner must indicate whether the Veteran's knee disorders have been aggravated beyond their natural progress by overuse required  due to his service-connected back disability.

All special studies deemed necessary must be accomplished.  The examiner must provide a rationale for all opinions expressed.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

3.  Following adjudication of all service connection claims, to include those referred in the Introduction and the current knee claims, the Veteran's must be provided an appropriate examination in order to determine whether his service-connected disabilities (which currently include the back disorder, rated as 40 percent disabling; a depressive disorder, rated as 30 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; and sciatic and radiculopathy into the left lower extremity, rated as 10 percent disabling) render him unemployable. 

A complete rationale for the opinion rendered must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and it must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Once the above-requested development has been completed, and if any of the decisions remain adverse to the Veteran, he and his representative must be provided a SSOC and given an opportunity to respond.  The case should then be returned to the Board for further appellate consideration , if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


